Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 09/27/2021.
Claims 1-19 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for priority based on PCT Application No. PCT/AU2020/050304 filed on 03/27/2020. Acknowledgment is made of applicant's claim for priority based on Australian Application No. AU2019901029 filed on 03/27/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-8, 10-15, and 17-19 are objected to because of the following informalities:  
In claims 2-7, 10-15, and 17-19, line 1, the dependent claims start with “An apparatus in accordance with claim…” when the dependent claims should start with “The apparatus in accordance with claim…”.
In claim 8, line 1, the claim depends from claim 16, but examiner believes the claim should depend from claim 7. Examiner is examining the claim as if it depends from claim 7.
Appropriate correction is required.

Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a Digital Transaction Processing Unit (DTPU) operable to host one or more Personalized Digital Transaction Packages (PDTPs) in claims 1, 9, and 16; This element is interpreted under 112(f) as the DTPU is a UICC or an embedded UICC (eUICC), an eSE, an Integrated Secure Element (ISE), a SIM, or a smart microSD (Paragraph 0097).
the DPD being operable to select at least one hosted PDTP to be operable for a digital transaction with the DTD in claims 1, 9, and 16; This element is interpreted under 112(f) as the DPD is a Digital Transaction Card (DTC) having the form of or a form like a traditional credit or debit card (Paragraph 0122).
the apparatus is operable to receive one or more commands to cause the application selection module to be set with a transaction application identifier for each transaction application associated with the selected at least one PDTP in claims 1, 9, and 16; This element is interpreted under 112(f) as the DPD is a Digital Transaction Card (DTC) having the form of or a form like a traditional credit or debit card (Paragraph 0122).
the DPD is operable for a user to select the at least one PDTP in claim 5 and 13; This element is interpreted under 112(f) as the DPD is a Digital Transaction Card (DTC) having the form of or a form like a traditional credit or debit card (Paragraph 0122).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makhotin (US 20150127529).

Regarding Claims 1, 9, and 16, Makhotin teaches an application selection module (Paragraphs 0066-0067 teach a secure element may include an application linker module; the application linker module may generate a list of application identifiers associated with the available payment applications on the secure element of the portable communication device; the application linker module may manage, facilitate, and route the appropriate commands, application identifiers, priorities associated with the application identifiers, and any other information necessary to complete a transaction using the payment applications on the portable communication device; the application linker may provide a list of available application identifiers along with priority information to an access device during transaction processing); on the DPD, a Digital Transaction Processing Unit (DTPU) operable to host one or more Personalized Digital Transaction Packages (PDTPs), each PDTP associated with at least one transaction application having a transaction application identifier (Paragraphs 0065-0066, 0068, and 0085 teach the secure element may include a plurality of mobile payment applications that are capable of accessing payment information (e.g., an account identifier) securely stored on the secure element; the mobile payment applications may include two or more software modules installed or provisioned on the secure element that are capable of providing payment information stored on the secure element during a transaction; the mobile application may include any application, code, or other software module configured to interface with one or more of the mobile payment applications and/or the application linker module; the mobile application may allow a consumer to interface with the mobile payment applications, add account information to one or more mobile payment applications, set priorities for the various payment information and/or payment applications on the device, determine a default payment application, and/or provide any other functionality for managing and/or configuring the application linker module and/or a mobile payment application); the DPD being operable to select at least one hosted PDTP to be operable for a digital transaction with the DTD (Paragraphs 0067, 0099, and 0128-0130 teach the application linker may determine one or more payment applications associated with the application identifier, may select a preferred payment application, and may route the request for the payment information to the appropriate payment application; the application linker module may select a preferred mobile payment application from the mobile payment applications associated with the received application identifier using stored preferences associated with the various mobile payment applications; for example, the application linker module may receive a selection message including an application identifier (e.g., application identifier #1); the selection message is used to obtain payment information from the selected and supported payment application associated with the application identifier in the provided list of available applications; thus, the selection message may include any relevant information to the application linker module to allow for identification and selection of an application identifier and/or mobile payment application associated with the selection message; the application linker module receives the selection message identifying a selected application identifier from the access device; the selected application identifier may be associated with at least two of the payment applications installed on the portable communication device; accordingly, the application linker module may select a payment application from the at least two of the payment applications associated with the selected application identifier received in the selection message; the application linker module may select the payment application associated with the payment identifier through any suitable manner); and wherein the apparatus is operable to receive one or more commands to cause the application selection module to be set with a transaction application identifier for each transaction application associated with the selected at least one PDTP, such that the application selection module is operable to include, in the transaction application identifier information, the transaction application identifier for each transaction application associated with the selected at least one PDTP (Paragraphs 0119-0122 and 0132-0134 teach the application linker module may receive the request and may determine available payment applications on a secure element using one or more application identifiers stored and associated with the payment applications; at least one of the application identifiers may be associated with more than one payment applications and one or more payment applications may be associated with multiple application identifiers; the application linker module may search a payment application routing table for application identifiers associated with payment applications on the portable communication device and determine status information, priority information, and/or any other configuration details associated with each relationship between an application identifier and a payment application stored in the payment application routing table and may use the information when determining a preferred payment application and/or include the information in the response to the access device; the application linker generates and sends a list of available payment applications to the access device; the list of available payment applications may include a variety of information depending on the configuration details of the access device; for example, the list of available payment applications may include application identifiers, mobile payment application indicators (e.g., issuer information, merchant identifier, etc.) associated with the application identifiers, priority information associated with the application identifiers, and any other relevant information to an access device for selecting a payment application; the payment application obtains payment information associated with the received application identifier in the selection message and may determine the payment information associated with the received application identifier from the selection message and use the received application identifier (and any other relevant information contained in the selection message) to determine the appropriate payment information associated with the selection message; the payment application sends the payment information associated with the selected application identifier to the application linker module for communication to the access device; the application linker module receives the payment information from the selected payment application associated with the selected application identifier and forwards the payment information to the access device).
	Regarding Claims 1 and 9, Makhotin teaches an apparatus for a Digital Payment Device (DPD) operable for a digital transaction with a Digital Transaction Device (DTD), the apparatus being operable to provide transaction application identifier information for communication from the DPD to the DTD in a digital transaction (Paragraphs 0062 and 0081 teach the portable consumer device is hand-held and compact; specific examples of portable consumer devices include payment cards such as smartcards with chips, debit devices (e.g., a debit card), credit devices (e.g., a credit card), or stored value devices; the portable communication device may include a processor, a memory including a communication module and a mobile application, and a secure element; the secure element may include an application linker module and mobile payment applications including provisioned payment information associated with consumer account information and/or payment credentials; the application linker module may include a payment application routing table that stores relationships between application identifiers and the mobile payment applications stored in the secure element).
	Regarding Claim 16, Makhotin teaches a Digital Payment Device (DPD) operable for a digital transaction with a Digital Transaction Device (DTD), the DPD being operable in a digital transaction to provide transaction application identifier information to the DTD (Paragraphs 0062 and 0081 teach the portable consumer device is hand-held and compact; specific examples of portable consumer devices include payment cards such as smartcards with chips, debit devices (e.g., a debit card), credit devices (e.g., a credit card), or stored value devices; the portable communication device may include a processor, a memory including a communication module and a mobile application, and a secure element; the secure element may include an application linker module and mobile payment applications including provisioned payment information associated with consumer account information and/or payment credentials; the application linker module may include a payment application routing table that stores relationships between application identifiers and the mobile payment applications stored in the secure element).

Regarding Claims 2, 10, and 17, Makhotin teaches all the limitations of claims 1, 9, and 16 above; and Makhotin further teaches wherein each transaction application identifier is an Application ID (AID) of a transaction application (Paragraphs 0069 and  0087-0088 teach the mobile payment applications may be associated with one or more application identifiers (AIDs) that identify payment information associated with one or more accounts provisioned on the mobile payment application; the application linker module and an associated data processor may be configured to determine the available payment applications by searching a payment application routing table for application identifiers associated with mobile payment applications and/or account information that has been provisioned on the secure element; the application linker module may include all of the application identifiers stored in the payment application routing table in a list of available payment applications; or the application linker module may filter and/or qualify those application identifiers provided to in the list of available payment applications to only include application identifiers associated with those payment applications that may be used in a transaction).

Regarding Claims 3, 11, and 18, Makhotin teaches all the limitations of claims 1, 10, and 16 above; and Makhotin further teaches wherein the application selection module is further operable to reversibly place the selected at least one PDTP into an active state, wherein each PDTP in the active state is associated with at least one transaction application which is unlocked, such that the at least one transaction application is operable for a digital transaction with a Digital Transaction Device (DTD) (Paragraphs 0089-0090 and 0093 teach payment applications may be in an inactive state and may be ready for use in a transaction or may be disabled from use, respectively; the payment application may be activated; a consumer may be capable of setting a mobile payment application status through the mobile application or an issuer, merchant, payment processor, payment application provider, or other entity may activate or deactivate a payment application on a device; a consumer may activate a single payment application before approaching an access device and the available application identifiers may be those application identifiers associated with the active payment application; the application linker module may determine application identifiers associated with an active payment application on the portable communication device and may not report unavailable payment applications to the access device; the application linker module may receive issuer updates, configuration parameters, and any other information from the payment processing network, trusted service managers of issuers, or any other entities within the transaction processing environment to update such relationships at any time during the lifecycle of the payment applications).

Regarding Claims 4, 12, and 19, Makhotin teaches all the limitations of claims 3, 11, and 18 above; and Makhotin further teaches wherein the application selection module is further operable to reversibly place each other PDTP into an inactive state, wherein each transaction application associated with a PDTP in the inactive state is locked, such that each locked transaction application is inoperable for a digital transaction with a DTD (Paragraphs 0089-0090 and 0093 teach payment applications may be in an active state and may be disabled from use; the payment application may be deactivated by any entity within the transaction processing system; the application linker module may be capable of maintaining, monitoring, updating, and changing the relationships between the mobile payment applications installed on the mobile communication device and the application identifiers (AIDs) associated with the mobile payment applications; accordingly, the application linker module may receive issuer updates, configuration parameters, and any other information from the payment processing network, trusted service managers of issuers, or any other entities within the transaction processing environment to update such relationships at any time during the lifecycle of the payment applications).

Regarding Claims 5 and 13, Makhotin teaches all the limitations of claims 1 and 9 above; and Makhotin further teaches wherein the DPD is operable for a user to select the at least one PDTP (Paragraph 0090 teaches a consumer may activate a single payment application before approaching an access device and the available application identifiers may be those application identifiers associated with the active payment application; when one payment application is activated, the other payment applications may be deactivated to ensure no collision between communications with the payment application, application linker module, or any other components in the system).

Regarding Claim 6, Makhotin teaches all the limitations of claim 1 above; and Makhotin further teaches wherein each hosted PDTP is associated with a corresponding personality hosted by the DPD (Paragraphs 0056, 0038, and 0069 teach “application personalization” may include any process where a payment application is installed with account or other personal information associated with a consumer; for example, a payment application personalization process includes the delivery, installation, and secure storage of a consumer's payment credentials (e.g., account identifier, expiration date, card verification value (CVV), etc.) and other payment information that may then be used by a payment application to initiate a transaction; an application identifier (AID) may be standardized to identify a payment system for a particular payment application associated with a particular payment card or account; the application identifier may also include additional data including a product identifier, an issuer identifier (e.g., bank identification number (BIN) or other indicator), and any other relevant information; the mobile payment applications may be associated with one or more application identifiers (AIDs) that identify payment information associated with one or more accounts provisioned on the mobile payment application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makhotin (US 20150127529) in view of Ziat (US 20160358172).

Regarding Claims 7 and 14, Makhotin teaches all the limitations of claims 1 and 9 above; however, Makhotin does not explicitly teach wherein the DTPU includes a security hierarchy including one or more security domains.
Ziat from same or similar field of endeavor teaches wherein the DTPU includes a security hierarchy including one or more security domains (Paragraphs 0032, 0118, and 0125 teach an NFC memory module may include one or more of an issuer security domain (“ISD”) and a supplemental security domain (“SSD”) (e.g., a service provider security domain (“SPSD”), a trusted service manager security domain (“TSMSD”), etc.), which may be defined and managed by an NFC specification standard; the ISD may be a portion of NFC memory module in which a trusted service manager (“TSM”) or issuing issuer (e.g., issuer subsystem) may store keys and/or other suitable information for creating or otherwise provisioning one or more credentials (e.g., credentials associated with various credit cards, bank cards, gift cards, access cards, transit passes, etc.) on electronic device, for credential content management, and/or security domain management; the NFC memory module may include at least two SSDs; a first SSD may be associated with a first specific credential that may provide first specific privileges or payment rights to electronic device, while a second SSD may be associated with a second specific credential that may provide second specific privileges or payment rights to electronic device; selection of a specific icon may lead to a hierarchical navigation process; for example, selection of a specific icon may lead to a new screen of GUI that may include one or more additional icons or other GUI elements of the same application or of a new application associated with that icon; textual indicators may be displayed on or near each icon to facilitate user interpretation of each graphical element icon).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Makhotin to incorporate the teachings of Ziat for the DTPU to include a security hierarchy including one or more security domains.
	There is motivation to combine Ziat into Makhotin because a card management application (e.g., via link information of a pass and/or via link information provided by the secure element) and a secure element (e.g., via link information of two or more credentials and/or via link information provided by the card management application) may each be aware of the multi-scheme payment card solution provided on the user device. Such link information may be configured to be utilized by device (e.g., with or without other additional information, such as device location information and/or information received from a provider subsystem) to determine whether a user may be provided with a choice as to which one of the different multiple credentials of a multi-scheme card the user would like to select for use in generating activated credential data for a particular transaction or whether a particular one, some, or all of the different multiple credentials of a multi-scheme card may be automatically used for generating activated credential data for a particular transaction, such that a user may or may not be provided with such a choice (e.g., a card management application and a secure element may be made independently aware of whether or not a user choice may be supported for a particular multi-scheme payment card provisioned on the user device) (Ziat Paragraph 0088).
	
Regarding Claims 8 and 15, the combination of Makhotin and Ziat teaches all the limitations of claims 7 and 14 above; however, the combination does not explicitly teach wherein the security hierarchy has a tree structure and includes at least a first branch hosting the application selection module, and a second branch hosting each transaction application associated with the one or more hosted PDTPs, the first branch being a sibling to the second branch.
Ziat further teaches wherein the security hierarchy has a tree structure and includes at least a first branch hosting the application selection module, and a second branch hosting each transaction application associated with the one or more hosted PDTPs, the first branch being a sibling to the second branch (Paragraphs 0045 and 0043 teach a multi-scheme card may include two or more applet instances that may be provisioned on secure element of electronic device for representing different schemes of a single card; link information may be provisioned on electronic device in conjunction with the multiple applets in order to link the applets to one another and/or to a single pass that may be used to present information indicative of the multi-applet card to a user of device; such link information and such applet instances may be generated by transaction entity subsystem and/or issuer subsystem before being provisioned on electronic device; a card management application or any other suitable application or functionality of processor and/or controller of NFC component may be operative to generate, update, and/or otherwise manage a data structure or routing table that may be leveraged for determining how controller may route data (e.g., commands) received from provider subsystem; the card management application may be operative to include or otherwise have access to at least a portion of one or more passes, where each pass may be a digital representation of a credential that may be accessed or utilized automatically by card management application and/or by a user via user interaction with card management application; each pass may include or be linked in any suitable way to data of at least one operable credential application; each pass may include any suitable link information that may be operative to link the pass with one or more credentials of device; each credential application of device may include any suitable link information that may be operative to link the credential application with one or more passes of device; the secure element may include SE link information that may be operative to link one, some, or each credential application of secure element with one or more passes  that may be accessible by processor).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Makhotin and Ziat to incorporate the further teachings of Ziat for the security hierarchy to be a tree structure and include at least a first branch hosting the application selection module, and a second branch hosting each transaction application associated with the one or more hosted PDTPs, the first branch being a sibling to the second branch.
There is motivation to further combine Ziat into the combination of Makhotin and Ziat because of the same reasons listed above for claims 7 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumnick et al. (US 20160267466) teaches a device stores multiple identifiers meant for specific uses. For example, multiple transaction tokens can reside on different parts of a user device. Each transaction token can be compatible for use with a transaction channel (e.g., contact, contactless, and card-not-present, telephone-order, mail-order, in-app, etc.). A transaction can be terminated based on a transaction token being utilized in an inappropriate transaction channel, which limits the chances that a compromised transaction token can be successfully utilized for fraud. In some cases, the user device may be a transaction card or a mobile phone.
Bartenstein et al. (US 20150073983) teaches a method for controlling a reprogrammable payment card includes: at the payment card, establishing a wireless connection with a mobile computing device; receiving, over the wireless connection, a first magnetic sequence command corresponding to a first payment method, a first digital transaction credential corresponding to the first payment method, and a second magnetic sequence command corresponding to a second payment method; initiating a first mode; in the first mode, arming a controller within the payment card to drive a magnetic stripe emulator within the payment card according to the first magnetic sequence command; in the first mode, activating an integrated circuit within the payment card to broadcast the first digital transaction credential; and in the first mode, disabling operation of the magnetic stripe emulator and the integrated circuit in response to failure of a wireless connection with the mobile computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685